DETAILED ACTION
REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Nowhere in the prior art does it teach or suggest an electronic device comprising: a housing; a display exposed through at least part of a first surface of the housing, the display including an opening; an image sensor exposed through the opening in the display and at least part of the first surface of the housing; a processor operatively connected with the display and the image sensor; and a memory operatively connected with the processor, wherein the memory stores instructions that, when executed, cause the processor to: detect a touch of a finger of a user on the image sensor, while displaying a user interface using the display, in response to detecting the touch, while the touch of the finger is maintained on the image sensor, change the user interface in as first area and a second area of the display, the first area adjacent to the opening in the display within a preset distance from the image sensor, and the second area proximate to the first area, and acquire biometric information of the user based on reflected light of light emitted from the first area and from the second area of the display, wherein the reflected light is acquired using the image sensor, wherein a size of the first area adjacent to the opening for emission of the light is set based in part on a size of a contact area of the detected touch, and wherein the light is emitted from the first area and the second area according to at least one of: illumination at different times, and illumination using different colors.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503.  The examiner can normally be reached on Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BOYD/Primary Examiner, Art Unit 2627